Citation Nr: 1140967	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for hypothyroidism, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to July 26, 2009, for the resumption of VA benefits following a period of incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1978 to October 1982.

With regard to the issue of entitlement to an increased evaluation for hypothyroidism, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran's disagreement with the rating decision led to this appeal.  See 38 C.F.R. § 20.201.  The Veteran was scheduled for a hearing in October 2009, but he canceled his hearing request.

The issue of entitlement to an increased evaluation for hypothyroidism was previously before the Board when the issue was denied in a November 2009 Board decision.  The appellant appealed the Board's November 2009 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated May 2011, the Court vacated the Board's November 2009 denial with regard to the hypothyroidism issue and remanded this matter to the Board for compliance with the instructions included in a Joint Motion for Remand (JMR).

Although the Board's November 2009 decision also denied a claim of entitlement to service connection for ingrown toenails, the JMR associated with the May 2011 Court Order clearly states that the Veteran has specifically abandoned that claim; the May 2011 Court Order dismissed the appeal with regard to that issue, and that issue is therefore not before the Board at this time.

With regard to the issue of entitlement to an effective date prior to July 26, 2009, for the resumption of VA benefits following a period of incarceration, this matter comes before the Board from the filing of an April 2010 notice of disagreement with a March 2010 RO administrative decision.  As discussed in the remand section below, no statement of the case has been issued and this issue has not yet been prepared for full appellate review.

The Board acknowledges the representative's October 28, 2009, motion to advance the case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  This motion was advanced prior to the prior Board decision in November 2009 based on assertions as to the Veteran's financial situation in 2006.  Action was not taken by the Board in November 2009 because the case was already ready for appellate review in normal docket order.  In connection with the current review of the appeal pursuant to the May 2011 Court Order, the same representative has submitted written argument to the Board on the Veteran's behalf, but did not renew the motion to advance the case on the Board's docket.  The Veteran and/or his representative may always file a new motion if they believe the Veteran's current financial situation constitutes good cause under 38 C.F.R. § 20.900 (2011).  

The Board observes that the claims-file contains a March 2009 signed written statement from the Veteran on a VA Form 9 generally discussing contentions regarding disability problems and his desire for increased compensation.  It is not entirely clear whether this VA Form 9 is associated with an ongoing appeal that is not otherwise completely documented in the claims-file at this time, or whether the March 2009 written statement may seek to file a new claim or claims.  The Board observes that the claims-file contains a stray copy of what appears to be a cover letter for a February 2009 supplemental statement of the case, but this appears to correspond to the February 2009 supplemental statement of the case that was issued in connection with the hypothyroidism issue currently on appeal.  The March 2009 VA Form 9 was not, however, the VA Form 9 which perfected that specific appeal; the February 2009 supplemental statement of the case reflects that the RO accepted a January 2007 filing to perfect the appeal of the hypothyroidism appeal.  The matter of determining the nature of the March 2009 written statement on a VA Form 9 and taking any appropriate follow-up action is hereby referred to the AOJ for appropriate action.

Finally, the Board observes that the Veteran submitted a written statement in March 2009 expressing that he was "in the process of changing my representative from Disabled American Veterans to my case manager pro tem.  I do ask that you give me more time to ... choose a new representative."  No new valid appointment of a different representative is contained in the claims-file at this time, and no firm revocation of the Veteran's prior valid appointment of Disabled American Veterans is of record.  Under the circumstances, the record shows that Disabled American Veterans still represents the Veteran and, as not above, they have submitted argument on the Veteran's behalf. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The JMR presents discussion of the need for additional development in this case.  The JMR found that the Board's November 2009 decision failed to ensure compliance with the VA's duty to assist.

The Board's November 2009 decision relied upon a March 2008 VA examination report which indicated that the Veteran's hypothyroidism remained unchanged and had not worsened.  The JMR explains that this examination report is inadequate because the examiner did not correctly identify the Veteran's diagnosed disability; the examination report repeatedly referred to the disability as hyperthyroid.  The Veteran is actually diagnosed with hypothyroidism, the opposite condition.  The JMR explains that this examination report is inadequate for rating purposes and that this confusion calls into question the examiner's assessment of the Veteran's disability on appeal.

Additionally, the JMR discusses that the March 2008 VA examination report did not reference any prior laboratory testing for the Veteran's disability or any prior examination report.  Instead, the examination report indicated that the source of the medical history was provided by the Veteran and then concluded that his disability had not worsened.  The JMR explains that, without reference to anything indicating a prior level of disability such as a laboratory test or examination report to support the conclusion, the examiner's conclusion appears to lack an adequate rationale and is therefore inadequate.  See Nieves v. Peake, 22. Vet. App. 295 (2009).

Accordingly, the Board must now remand this matter for a new adequate VA examination to ensure compliance with the terms for the JMR.

Additionally, by administrative decision in March 2010, the RO granted the Veteran's request to resume compensation benefits following the conclusion of a period of incarceration; the RO assigned an effective date of July 26, 2009, for the resumption of benefits.  In April 2010, the Veteran filed a notice of disagreement as to the assigned effective date for the resumption of benefits.  Appropriate action, including issuance of a statement of the case, is therefore necessary with regard to this issue.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination for the purpose of determining the severity of his hypothyroidism.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  The examiner's conclusions with regard to the current severity of the hypothyroidism in comparison to its past levels of severity should be supported by an explained rationale and express reference to the sources of information relied upon; in particular, any past pertinent laboratory tests or examination reports documented in the claims-file should be specifically identified.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

2.  In the interest of avoiding further remand, the RO/AMC should review the examination reports obtained and ensure that adequate opinions with rationales have been offered.

3.  With regard to the issue of entitlement to an earlier effective date for the resumption of VA benefits following a period of incarceration, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the January 2011 notice of disagreement, including issuance of an appropriate statement of the case, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

4.  After completion of the above and any additional development the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

